                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ELAINE MICKMAN,                            :
           Plaintiff,                       :        CIVIL ACTION
                                            :        No. 17-2452
              v.                            :
 SALAMAN, GRAYSON AND                       :
 HENRY, et al.,
              Defendants.                   :


                                        ORDER

      AND NOW, this 3rd day of March, 2020, it is ORDERED that Plaintiff’s Motion to

Extend the Time for Appeal (ECF No. 85) is DENIED as moot.




                                        _s/ ANITA B. BRODY, J.
                                        ANITA B. BRODY, J.




Copies via ECF 03/03/2020
